


109 HCON 461 IH: Expressing the support of the Congress for

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 461
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Boustany
			 submitted the following concurrent resolution; which was referred to the
			 Committee on
			 Resources
		
		CONCURRENT RESOLUTION
		Expressing the support of the Congress for
		  the creation of a National Hurricane Museum and Science Center in southwest
		  Louisiana.
	
	
		Whereas the Creole Nature Trail All-American Road District
			 Board of Commissioners has begun to create and develop a National Hurricane
			 Museum and Science Center in the southwest Louisiana area;
		Whereas protecting, preserving and showcasing the
			 intrinsic qualities that make Louisiana a one-of-a-kind experience is the
			 mission of the Creole Nature Trail All-American Road;
		Whereas the horrific experience of hurricanes Katrina and
			 Rita and their devastating long-term effects will play a major role in the
			 history of the United States;
		Whereas a science center of this caliber will educate, and
			 hopefully motivate, young and old in the fields of meteorology, the
			 environment, sociology, conservation, economics, history, communications, and
			 engineering;
		Whereas it is only appropriate that the effects of
			 hurricanes and the rebuilding efforts be captured in a comprehensive center
			 such as a National Hurricane Museum and Science Center to interpret the effects
			 of hurricanes in and outside of Louisiana; and
		Whereas it is critical that all Americans can learn from
			 the history of past hurricanes and it is vital that every possible measure be
			 developed in order to implement the necessary procedures to ensure this
			 preservation: Now, therefore, be it
		
	
		That the Congress supports and
			 encourages the creation of a National Hurricane Museum and Science Center in
			 southwest Louisiana.
		
